DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/988,288 originally filed on August 7, 2020. Claims 1-20 are presented for examination. Claims 1, 11, and 19 are independent.

Information Disclosure Statement
The Information Disclosure Statements filed on August 10, 2021 and April 5, 2022 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horton (US 2003/0056417) in view of Gore (US 2010/0059033).
Regarding claim 1, and substantially similar limitations in claims 11, 19, and 20, Horton discloses a sight frame assembly for a weapon simulator comprising: 
a first connection arm for slidably coupling the sight frame assembly to the weapon simulator (Horton [0068], “The side walls produce a close sliding fit. The forward facing walls and rearward facing walls, however, have some clearance. Rear lugs 98 are designed to fit securely within rear slots 82 on rear base 28. The side walls again produce a close sliding fit.”; see also Horton Fig. 5, showing rear base 28 that functions as a first connection arm); 
a first passageway positioned in the first connection arm, the first passageway for slidably receiving a first guide rod that is fixedly attached to a first sight frame assembly mounting point on the weapon simulator (see Horton Fig. 7, showing the rear base 28 with a pair of rear slots 82, which function as a first passageway for receiving a first guide rod; see also Horton Fig. 8, showing rear lugs 98, which function as a first guide rod); 
a second connection arm for slidably coupling the sight frame assembly to the weapon simulator (see Horton [0068], “Front lugs 96 are designed to fit securely within front slots 80 in front base 26. The side walls produce a close sliding fit.”; see also Horton Fig. 5, showing front base 26 that functions as a second connection arm); 
a second passageway positioned in the second connection arm, the second passageway for receiving a second guide rod that is fixedly attached to a second sight frame assembly mounting point on the weapon simulator (see Horton Fig. 6, showing the front base 26 with a pair of front slots 80, which function as a second passageway for receiving a second guide rod; see also Horton Fig. 8, showing front lugs 96, which function as a second guide rod); and 
… 
wherein the sight frame assembly is disposed in a first position along a longitudinal axis of the weapon simulator when the spring is in an uncompressed state (see Horton Fig. 14, showing the scope mount in the released position when the spring is in an uncompressed state); and 
wherein the sight frame assembly is disposed in a second position along the longitudinal axis of the weapon simulator when the spring is in a compressed state (see Horton Fig. 13, showing the scope mount in the locked position when the spring is in a compressed state).
Horton does not explicitly teach every limitation of a spring concentrically positioned around the second guide rod.
Horton does disclose springs on the front base for locking and releasing the scope mount (see Horton Fig. 6, springs 40)
However, Gore discloses a spring concentrically positioned around the second guide rod (Gore [0033], “The rear guide tube 22 includes an elongated tubular guide rod 28. An outer surface 30 of the guide rod 28 is smooth and wear resistant and has a diameter that allows the guide rod 28 to fit concentrically within an interior diameter of the power spring 6.”).
Gore is analogous to Horton, as both are drawn to the art of firearms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Horton, to include a spring concentrically positioned around the second guide rod, as taught by Gore, since it would be a simple substitution of one known element for another to obtain predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, and substantially similar limitations in claim 12, Horton in view of Gore discloses that the sight frame assembly is operable to slidably move in a first direction along the longitudinal axis of the weapon simulator upon an application of pressure to the spring and wherein the sight frame assembly is operable to slidably move is a second direction along the longitudinal axis of the weapon simulator upon a release of pressure from the spring (see Horton Figs. 11 and 12, showing locking the scope assembly into place along a longitudinal axis).
Regarding claim 3, and substantially similar limitations in claim 13, Horton in view of Gore discloses a first retention clip coupled to the first connection arm, the first retention clip for maintaining the sight frame assembly in a stowed position (see Horton Fig. 11, showing mating surface 66 operating as a retention clip).
Regarding claim 4, and substantially similar limitations in claim 14, Horton in view of Gore discloses a second retention clip coupled to the second arm, the second retention clip for maintaining the sight frame assembly in a deployed position (see Horton Fig. 11, showing front slot 80 operating as a second retention clip).
Regarding claim 5, and substantially similar limitations in claim 15, Horton in view of Gore discloses a housing for containing the second guide rod and the spring (see Horton Fig. 6, showing front base 26 acting as housing for springs 40).
Regarding claim 7, and substantially similar limitations in claim 16, Horton in view of Gore discloses that the uncompressed state of the spring comprises a fully uncompressed state or a partially uncompressed state (see Horton Fig. 11, showing assembly not locked and the springs in the uncompressed state).
Regarding claim 8, and substantially similar limitations in claim 17, Horton in view of Gore discloses that the compressed state of the spring comprises a fully compressed state or a partially compressed state (see Horton Fig. 12, showing assembly locked and the springs in the compressed state).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Gore, and in further view of Jaklitsch (US 8,675,183).
Regarding claim 6, Horton in view of Gore does not teach that the weapon simulator comprises a man portable air defense (MANPAD) virtual trainer.
However, Jaklitsch discloses the weapon simulator comprises a man portable air defense (MANPAD) virtual trainer (Jaklitsch Abstract, “The device may be a man-portable aircraft survivability equipment (ASE) system trainer (MAST), or any simulator simulating a man-portable air defense system (MANPADS).”).
Jaklitsch is analogous to Horton in view of Gore, as both are drawn to the art of weapons systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Horton in view of Gore, to include the weapon simulator comprises a man portable air defense (MANPAD) virtual trainer, as taught by Jaklitsch, since it is combining prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, Horton in view of Gore does not teach that the weapon simulator comprises a virtual trainer launcher.
However, Jaklitsch discloses the weapon simulator comprises the weapon simulator comprises a virtual trainer launcher (Jaklitsch col. 5 lines 48-61, “the inclusion of a virtual seeker that emulates the IR and/or UV target acquisition characteristics of a real MANPADS threat system.”).
Jaklitsch is analogous to Horton in view of Gore, as both are drawn to the art of weapons systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Horton in view of Gore, to include the weapon simulator comprises a virtual trainer launcher, as taught by Jaklitsch, since it is combining prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Gore, and in further view of Zaenglein, Jr. (hereinafter “Zaenglein,” US 5,641,288).
Regarding claim 9, and substantially similar limitations in claim 18, Horton in view of Gore discloses that the sight frame assembly comprises a length to accommodate a user wearing a virtual reality head mounted display.
However, Zaenglein discloses the sight frame assembly comprises a length to accommodate a user wearing a virtual reality head mounted display (Zaenglein Abstract, “the training system includes a microprocessor and special projectile sensing equipment, and the targets and projectiles are simulated and viewed on a virtual reality head mounted display.”).
Zaenglein is analogous to Horton in view of Gore, as both are drawn to the art of weapons systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Horton in view of Gore, to include the sight frame assembly comprises a length to accommodate a user wearing a virtual reality head mounted display, as taught by Zaenglein, since it is combining prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715            

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715